DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/01/2022 has been entered.  New claims 21-29 have been added.  Claims 3-5, 10-12 and 17-19 have been canceled. Claims 1, 2, 6-9, 13-16 and 20-29 are presented for examination.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 6-9, 13-16 and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the amended limitation, “selects the first machine learned model in response to the available computational resources of the on premise computing device being greater than the first amount of computational resources; and selects the second machine learned model in response to the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources.”  For example, [0037] of the specification states that “different models having different computational complexity can be chosen based on the available computational resources at the on premise computing device.”  [0021] notes that different models may have different computational complexities.  However, the above sentence does not specifically state that the model is selected in response to an available computational resource being above or between first and second specific amounts of computational resources.  For example, a scenario can be imagined that is in accordance with [0037] but does not require the features of the amended limitation e.g., it is possible that the system selects a model based on available computational resources in a manner that is not in response to the resources being between two specific, different thresholds.  
Claims 8 and 15 correspond to claim 1 and are rejected for the same reasons.  
New claims 21 and 22 pertain to similar features to those discussed above and are rejected for similar reasons.  That is, Examiner was unable to find a specific teaching in the specification that, in response to computational resources decreasing from above the claimed first amount to below the first amount or increasing from below the claimed first amount to above the first amount, switching the machine learned model.  Although [0037] of the specification notes that models can be chosen based on available computational resources and [0022] of the specification notes that models can have different computation complexities, the specific manner in which this choosing is performed i.e., the use of first and second thresholds/amounts as recited in parent claim 1, tracking whether these are exceeded, how doing so cause a switching of a model, etc., does not appear to be discussed in those paragraphs.  
Claims 24, 25, 27 and 28 correspond to claims 21 and 22 and are rejected for the same reasons.
Claims 2, 6, 7, 9, 13, 14 and 16-29 are rejected for failing to cure the deficiencies of their respective parent claims.  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew (US 2018/0025287) in view of Anghel (US 2019/0332895) and further in view of Douglas (US 10,545,558).  

 	Regarding claim 1, Matthew teaches a method for providing machine learned models to an on premise computing device, the method comprising:
 	generating a cluster of other customer data based on similar telemetric parameters, wherein the customer data is stored on a computing network ([0040, 0041, 0008], a model server can gather/cluster private/user data from multiple client devices; the server is part of a network with client devices, as seen in Fig. 2; [0042, 0043], the user data can be classified/clustered according to particular data types e.g., health sensor data, speech data etc.; the classified data is used to generate corresponding models for client devices; [0031], such data can be understood to have been measured at a remote source e.g., heartbeat, skin temperature from a client device sensor etc., and for at least this reason can be understood as “telemetric”);
 	generating first and second machine learned models for the cluster of the other customer data (Fig. 5, [0043], the system can generate multiple proxy models based on the classified user data), 
 	the first machine learned model requiring a first amount of computational resources needed to execute the first machine learned model, the second machine learned model requiring a second amount of computational resources needed to execute the second machine learned model (it inherent that the execution of any machine learning model will require a particular amount of computational resources); and
 	providing the first and second machine learned models to an on premise computing device ([0044], proxy models can be transmitted to client devices), 
 	wherein the on premise computing device: 
 	selects the first machine learned model in response to a first condition ([0048], a client device can select a model from multiple models available on the client device, for application to a use case or functionality);
   	selects the second machine learned model in response to a second condition ([0048], a client device can select a model from multiple models available on the client device, for application to a use case or functionality).
 	However, Matthew does not expressly disclose the first amount being greater than the second amount; the first condition is the available computational resources of the on premise computing device being greater than the first amount of computational resources; and the second condition is the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources.
 	In the same field of endeavor, Anghel teaches the first amount being greater than the second amount ([0052-0057], claim 1, Anghel pertains to a device e.g., an edge computing system, that switches between machine learning models based on changes in the state of the device or the network e.g., workload, power budget, residual bandwidth resources etc.; as noted in [0053], each model has its own computation/power requirements; [0060, 0055], the power and/or other parameters at the device are continuously monitored and a new model may be selected accordingly).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first amount being greater than the second amount as suggested in Anghel into Matthew because Matthew and Anghel pertain to analogous fields of technology.  Matthew pertains to a device that selects between different machine learning models based on use case or functionality e.g., see Matthew [0048].  Anghel also pertains to a device that selects between different available machine learning models based on a desired functionality.  In Anghel, each model may be associated with different power or other requirements, and the device may select a model dynamically based on monitored power or other parameters e.g., see Anghel [0052-0057].  It would be desirable to incorporate this feature into Matthew so that the models described in Matthew could be selected at least in part based on power, bandwidth or other conditions, as discussed in Anghel e.g., see Anghel [0052-0057].  
 	However, the combination of Matthew and Anghel does not expressly disclose the first condition is the available computational resources of the on premise computing device being greater than the first amount of computational resources; and the second condition is the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources.
 	In the same field of endeavor, Douglas teaches 
	the first condition is the available computational resources of the on premise computing device being greater than the first amount of computational resources (col. 16, line 60 to col. 17, line 12, it is known for a system to associate different modes/models with different thresholds, where the system dynamically selects a mode/model based on whether a monitored parameter e.g., used capacity, power/battery charge etc., exceeds or falls below a threshold; for example, the system may select a first mode/model when the parameter exceeds a first threshold; select a second mode/model when the parameter is between a first and second threshold; or select a third mode/model when the parameter is below the second threshold, which is below the first threshold).  
 	the second condition is the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources (col. 16, line 60 to col. 17, line 12, it is known for a system to associate different modes/models with different thresholds, where the system dynamically selects a mode/model based on whether a monitored parameter e.g., used capacity, power/battery charge etc., exceeds or falls below a threshold; for example, the system may select a first mode/model when the parameter exceeds a first threshold; select a second mode/model when the parameter is between a first and second threshold; or select a third mode/model when the parameter is below the second threshold, which is below the first threshold).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first condition is the available computational resources of the on premise computing device being greater than the first amount of computational resources; and the second condition is the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources as suggested in Douglas into Matthew and Anghel because Matthew/Anghel and Douglas pertain to analogous fields of technology.  As noted above, Matthew/Angel relates to a system that dynamically selects between models, based on monitored parameters (e.g., power budget/usage, bandwidth etc.), where each model is associated with a different required level of the parameter.  Douglas also relates to a system that selects a different model/state based on a monitored parameter, where each model/state is associated with different thresholds. In Douglas, the selection of the model/state is based on whether the parameter exceeds, falls below or is between such thresholds. It would be desirable to incorporate this feature into Matthew/Anghel to enable the selecting of a model based on the power/bandwidth requirements associated with each model e.g., see Douglas [0040, 0045, 0027, 0030, 0037, 0039].
 
 	Regarding claim 2, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches wherein the similar telemetric parameters comprise key performance indicators (Matthew Fig. 5, [0042, 0040, 0041, 0031], the collected user data can include indicators of device, user or sensor performance e.g., health sensor data, temperature sensor data, heartbeat sensor data, speech data, etc.; for example, obtained private user data can include typed phrases, selections, viewing history, etc.).
 	
 	Regarding claim 6, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches 
	receiving feedback from a customer associated with the on premise computing device (Matthew [0030, 0031], the user of a client device can provide feedback/input to the client device, in the form of private user data e.g., speech, body attributes, user activity, etc.),      
 	wherein the feedback pertains to a performance of the on premise computing device using a currently selected machine learned model (Matthew [0030, 0031], the above input/feedback relates to and is used for training of a currently selected model; also, the above input/feedback relates to usage/performance of the client device, and the client device is using a selected model); and
 	selecting a different machine learned model from the plurality of machine learned models based on the received feedback (Matthew Fig. 3, [0050-0052, 0058], the client device will analyze different available models to determine the one that corresponds best to the model trained with the user data; the client device may then select for use a different, newer, updated model that is sufficiently similar to the trained model).

 	Regarding claim 7, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches 
 	retrieving on premise customer data from the on premise computing device (Matthew [0031], each client device can generate private data e.g. history of user activity, sensor data etc.; the data can be shared with the model server);
 	clustering the on premise customer data with the customer data stored on the computer network based on similar telemetric parameters (Matthew [0041, 0031], such private data can be received at the model server from multiple client devices e.g., crowdsourced data; Matthew [0042], received data can be classified/clustered according to type for use in generating models); and
 	generating the plurality of machine learned models using the cluster of both the on premise customer data and the customer data stored on the computer network (Matthew [0042-0043], the system can generate models based on the crowdsourced data).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Matthew, Anghel and Douglas also teaches a non-transitory computer-readable medium comprising instructions for providing machine learned models to an on premise computing device (Matthew Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions).  

 	Regarding claim 9, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.    

	Regarding claim 13, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.   

	Regarding claim 14, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.   

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Matthew, Anghel and Douglas also teaches a system for providing machine learned models to an on premise computing device, the system comprising: 
 	a processor (Matthew Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions); and
 	a non-transitory computer-readable medium storing instructions (Matthew Fig. 7, [0086-0089] describes a computing system with a processor, memory and instructions).

 	Regarding claim 16, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.   

	Regarding claim 20, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 7 and is rejected for the same reasons.  

 	Regarding claim 21, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches wherein the on premise computing device:
 	switches from the first machine learned model to the second machine learned model in response to the available computational resources of the on premise computing device decreasing from above the first amount to below the first amount (Anghel [0054, 0060] notes that the system continuously monitors device parameters e.g., workload, power, bandwidth, etc., the parameters may evolve over time, and that the system may then switch and select different models based on the evolving parameters; Douglas col. 16, line 60 to col. 17, line 12 teaches that different model/states can be associated with thresholds, and the selection of a model/state is based on whether the monitored parameter is above or below a threshold; given the above context, it is obvious to a person of ordinary skill in the art that if a monitored parameter changes over time, and a change in a model occurs based on changes in a parameter and based on whether a parameter exceeds or falls below a threshold, then either the parameter decreased so as to fall below the threshold, or increased to go above the threshold, thus necessitating the change in the model; see MPEP 2143 I, which notes that it is obvious to choose from among a finite number of identified, predictable solutions; Douglas col. 16, line 60 to col. 17, line 12 also teaches transitioning from a lower-threshold model to a higher-threshold model, and vice versa, which means the associated parameter rose beyond or fell below applicable thresholds).

 	Regarding claim 22, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches 
 	switches from the second machine learned model to the first machine learned model in response to the available computational resources of the on premise computing device increasing from below the first amount of computational resources to above the first amount of computational resources (Anghel [0054, 0060] notes that the system continuously monitors device parameters e.g., workload, power, bandwidth, etc., the parameters may evolve over time, and that the system may then switch and select different models based on the evolving parameters; Douglas col. 16, line 60 to col. 17, line 12 teaches that different model/states can be associated with thresholds, and the selection of a model/state is based on whether the monitored parameter is above or below a threshold; given the above context, it is obvious to a person of ordinary skill in the art that if a monitored parameter changes over time, and a change in a model occurs based on changes in a parameter and based on whether a parameter exceeds or falls below a threshold, then either the parameter decreased so as to fall below the threshold, or increased to go above the threshold, thus necessitating the change in the model; see MPEP 2143 I, which notes that it is obvious to choose from among a finite number of identified, predictable solutions; Douglas col. 16, line 60 to col. 17, line 12 also teaches transitioning from a lower-threshold model to a higher-threshold model, and vice versa, which means the associated parameter rose beyond or fell below applicable thresholds).

 	Regarding claim 23, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 1.  The combination of Matthew, Anghel and Douglas also teaches 
wherein the first and second amounts of computational resources correspond to amounts of throughput experienced by the on premise computing device over a period of time (Anghel [0053-0055], the decision to select a different model is based on a monitored parameter; the monitored parameter can include workload, data traffic, residual bandwidth resources, power budget, computational budget; Douglas col. 16, line 60 to col. 17, line 12 teaches monitoring measure power/battery consumption or utilized storage capacity; all of the above parameters correspond to amounts of throughput at a device over a period of time; note that “throughput” can be understood as amounts of something e.g., power, data etc., being passed through or processed by the device over time; see definition of “throughput” in the online Merriam Webster Dictionary at https://www.merriam-webster.com/dictionary/throughput).

 	Regarding claim 24, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 24 also corresponds to claim 21 and is rejected for the same reasons. 

 	Regarding claim 25, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 25 also corresponds to claim 22 and is rejected for the same reasons. 

 	Regarding claim 26, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 8.  Claim 26 also corresponds to claim 23 and is rejected for the same reasons. 

	Regarding claim 27, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 15.  Claim 27 also corresponds to claim 21 and is rejected for the same reasons. 

 	Regarding claim 28, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 15.  Claim 28 also corresponds to claim 22 and is rejected for the same reasons. 

 	Regarding claim 29, the combination of Matthew, Anghel and Douglas teaches the invention as claimed in claim 15.  Claim 29 also corresponds to claim 23 and is rejected for the same reasons. 
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.
 	Regarding independent claims 1, 8 and 15, the Applicant alleges that the combination of references does not teach the amended limitation of "generating first and second machine learned models for the cluster of the other customer data, the first machine learned model requiring a first amount of computational resources needed to execute the first machine learned model, the second machine learned model requiring a second amount of computational resources needed to execute the second machine learned model, the first amount being greater than the second amount; and providing the first and second machine learned models to an on premise computing device, wherein the on premise computing device; selects the first machine learned model in response to the available computational resources of the on premise computing device being greater than the first amount of computational resources; and selects the second machine learned model in response to the available computational resources of the on premise computing device being between the first amount and the second amount of computational resources.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 103 as being taught by the combination of Matthew, Anghel and Douglas.  Applicant’s remarks are moot in view of the new grounds of rejection.
 	Applicant further alleges that claims 2, 6, 7, 9, 13, 14, 16 and 20-29 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2, 6, 7, 9, 13, 14, 16 and 20-29 are rejected as being taught by the combination of Matthew, Anghel and Douglas.  
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Davis (US 2013/0124885) teaches monitoring power consumption and selecting a mode/state based on whether the power consumption is between, above or below various thresholds e.g., see Davis [0039-0040].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143